                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Plaintiff,                    )
v.                                                  )       4:19CR176
                                                    )
NICHOLAS BRYANT MILLER,                             )
                                                    )
        Defendant.                                  )


                                           ORDER


       Counsel in the above-captioned case have advised the Court that all pretrial motions have

been complied with and/or that all matters raised in the parties’ motions have been resolved by

agreement. Therefore, a hearing in this case is deemed unnecessary. All pretrial motions filed on

behalf of the defendant, Nicholas Bryant Miller, are DISMISSED.

       SO ORDERED, this 30th day of January 2020.




                                             ______________________________
                                             ___________
                                                     __ _______________________
                                             CHRISTOPHER L. RAY
                                             UNITED STATES MAGISTRATE JUDGE   J
                                             SOUTHERN DISTRICT OF GEORGIA
